Case: 19-60276      Document: 00515356692         Page: 1    Date Filed: 03/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 19-60276                                FILED
                                  Summary Calendar                        March 24, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN BAXTER,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:17-CR-23-2


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       John Baxter appeals his below-guidelines sentence after pleading guilty,
pursuant to a written plea agreement, to conspiring to possess with the intent
to distribute methamphetamine.            Baxter challenges his sentence as being
procedurally unreasonable on the ground that the district court erred in
calculating the applicable guidelines sentencing range. Seeking to enforce




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60276    Document: 00515356692    Page: 2   Date Filed: 03/24/2020


                                No. 19-60276

Baxter’s appeal waiver, the Government moves to dismiss the appeal and
alternatively moves for summary affirmance.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Based on our review of the
record, Baxter knowingly and voluntarily entered his plea agreement,
including the appeal waiver, which is enforceable and bars his appeal. See id.;
United States v. Higgins, 739 F.3d 733, 739 (5th Cir. 2014). Baxter’s argument
that his appeal waiver was unknowing because he agreed to it without
knowledge of his guidelines sentencing range is unavailing. See United States
v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).           We GRANT the
Government’s motion to dismiss, and we DENY its alternative motion for
summary affirmance as unnecessary.
      APPEAL DISMISSED.




                                      2